DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “display 6”; “viewing direction 22”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“time recording device” in claim 17 – corresponding structure is unknown;
“input device” in claim 17 – corresponding structure is a “push-button or a touchpad” in para [0036] of published application; and 
“control and evaluation module” – corresponding structure is unkown.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 should depend from claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The dependent claims inherit and do not remedy the deficiencies of independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation "the primary viewing direction".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 17 recite the limitation "the eyes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “(c) subject reacting to ….”  It is unclear whether “subject” refers to the previously-recited subject or whether Applicant intends “subject to reacting to …,” as a precursor to performing step (d). It is unclear whether (c ) is an action taken by a person as a precursor to step (d).  
Claim 1 recites the limitation "the time".  There is insufficient antecedent basis for this limitation in the claim.

It is unclear whether “with stimuli” in claim 1 further limits the previously-recited stimuli or adds additional type of stimuli to the steps.
The written description does not describe structure to perform step (d).  The claims recite functions without providing any indication about what performs the function.  Thus, the boundaries of the functional language are unclear because the claims do not provide for what performs the function. 
Claims 1 and 17 recite the limitation "the form".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 18 recite the limitation "the visual field range".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the established fixed bent angle positions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the respective reaction time".  There is insufficient antecedent basis for this limitation in the claim.
It is unclear whether “the fixed bent angle positions” in claim 3 refers to “the established fixed bent angle positions” of claim 1.
Claim 4 depends from claim 1 but refers to “different bent angle positions” that are not in claim 1.  The scope of the claim is unclear.
It is unclear to what the phrase “comprising empirically determined reaction times” refers. The scope of the claim is unclear.
Claim 11 recites the limitation "the increase in reaction time".  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “time recording device” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure 
Claim limitation “control and evaluation module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims inherit and do not remedy the deficiencies of independent claims 1 and 17.
Claim Rejections - 35 USC § 101
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are all within at least one of the four categories.
The independent claims recite:
determining the reaction time as the time between the presentation of relevant stimulus and motor reaction of the subject as a result of the stimulus, wherein a series of measurements in the form of reaction times at different cognitive degrees of difficulties is generated.. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed step of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas. With respect to the pending claims, for example, a clinician can perform the claimed step of determing reaction time by visually assessing the reaction time and record the time.  The clinician can then compare to previous reaction times.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.
Examples of ineligible claims that recite mental processes include:
Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-19 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining the reaction time and generating measurements merely invoke a computer as a tool.
The data-gathering steps (providing and presenting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a series of measurements. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining and generating. The claims do not apply the obtained measurements to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: display and input device.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification; and
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 11-13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3287074 A1 to Michelson (citations below are to machine translation provided herewith).
As to claim 1, Michelson discloses a method for quantitatively detecting the fusion capacity in conjugate eye movements of a subject, characterized by comprising the following process steps: 
(a) providing visual stimuli for stereopsis as a task for the subject, the stimuli being generated at a viewing angle relative to the primary viewing direction of the subject such that the subject must execute a movement of the a viewing direction of the eyes away from the primary viewing direction (different optical plane causes a viewing angle as claimed - “wherein always another ball is shown in a different disparity difference and thus in a different optical plane than the other 3 balls 10, the subject P are presented” p. 6, first paragraph; alternatively, Fig. 3 illustrates viewing angle between 7 and 8), 
(b) presenting each stimulus for a given period of time so that the subject can perceive the respective stimulus (“(b) presentation of the stimulus for a predetermined period of time so that the test person P can perceive the stimulus.” Abstract), 
(c) subject reacting to the respective stimulus perceived thereby within a reaction time (“(c) reaction of the subject P to the stimulus she perceives within a reaction time T” Abstract), 
(d) determining the reaction time as the time between the presentation of the relevant stimulus and the motor reaction of the subject as a result of the stimulus, wherein the method steps (a) to (d) are carried out continuously with stimuli for stereopsis at a varying cognitive degree of difficulty S in the units of aresec for the subject, and wherein a series of measurements in the form of reaction times at different cognitive degrees of difficulties is generated (“(d) determination of the reaction time T as Duration 

As to claim 7, Michelson discloses a method according to claim 1, wherein the stimuli for stereopsis include at least two images of an object or stochastically generated stereo images which are presented to the subject in optical planes at different distances to the subject (different optical plane causes a viewing angle as claimed - “wherein always another ball is shown in a different disparity difference and thus in a different optical plane than the other 3 balls 10, the subject P are presented” p. 6, first paragraph).

As to claim 8, Michelson discloses a method according to claim 1, wherein the respective stimuli are an image of a plurality of fixed objects or objects rotating about the axes thereof, one of which having changed in the a remote optical plane thereof compared to the optical plane of the other objects as a function of the degree of difficulty (p. 6, first paragraph).

As to claim 11, Michelson discloses a method according to claim 1, wherein the increase in reaction time with increasing degree of difficulty S (gain) is determined (“The degree of difficulty S of the cognitive task increases on the abscissa from the right to the left in Fig. 1 on. The ordinate represents the reaction time T” p. 5).

As to claim 12, Michelson discloses a method according to claim 1, wherein an assignment of the measurements of the reaction time is done in assignment to the degree of difficulty and to the bent angle (“the stimuli of different difficulty levels S of the test person stochastic, ie presented by random assignment. P. 5; “wherein always another ball is shown in a different disparity difference and thus in a different optical plane than the other 3 balls 10, the subject P are presented” p. 6, first paragraph).



As to claim 15, Michelson discloses a method according to claim 1, wherein the stimuli are generated by a random generator or pseudo-random generator (“the control and evaluation module 4 comprises a random number generator 13, which ensures that the individual stimuli 9 of different degrees of difficulty S are randomly presented to the subject P” p. 6, second paragraph).

As to claim 16, Michelson discloses a method according to claim 1, wherein the visual stimulus for stereopsis is generated virtually, by a virtual reality (VR) headset (“The subject P may be equipped with 3D glasses 8 for this purpose. The stimulus 9 with 4 balls, where a ball has a difference in disparity, becomes corresponding Fig. 3 the test person P presented in succession with different disparity differences and thus different virtual spatial planes 10.” P. 6, first paragraph).

As to claim 17, Michelson discloses a device for quantitatively determining the fusion capacity in conjugate eye movements of a subject, comprising 
a device for generating and presenting a stimulus for stereopsis as an individual stimulus as a task for the subject, wherein the stimulus is generated in an angle relative to the primary viewing direction of the subject, so that the subject has to perform a movement of a viewing direction of the eyes away from the primary viewing direction (different optical plane causes a viewing angle as claimed - “wherein always another ball is shown in a different disparity difference and thus in a different optical plane than the other 3 balls 10, the subject P are presented” p. 6, first paragraph; alternatively, Fig. 3 illustrates viewing angle between 7 and 8),

an input device for triggering the time recording device operable by the subject (p. 6, first paragraph), and 
a control and evaluation module, which generates a series of measurements in the form of reaction times at different cognitive degrees of difficulty (“(d) determination of the reaction time T as Duration between the presentation of the stimulus and the motor response of the subject P as a result of the stimulus, wherein the method steps (a) to (d) are performed continuously with stimuli, preferably stimuli of the same kind or category, with varying cognitive difficulty S for the subject” Abstract).

As to claim 19, Michelson discloses a device according to claim 17 wherein a virtual reality headset or a head- mounted display is provided for generating and presenting a stimulus for stereopsis (“The subject P may be equipped with 3D glasses 8 for this purpose. The stimulus 9 with 4 balls, where a ball has a difference in disparity, becomes corresponding Fig. 3 the test person P presented in succession with different disparity differences and thus different virtual spatial planes 10.” P. 6, first paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 3, 5, 9, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson in view of US 8,430,547 B2 to Reichow.
As to claim 2, Michelson discloses the method according to claim 1. Michelson does not explicitly teach wherein in the visual field range different bent angle positions are established, stimuli for stereopsis are generated in the established fixed bent angle positions of the visual field range, and the respective reaction time to the stimuli is detected.  Reichow teaches wherein in the visual field range different bent angle positions are established, stimuli for stereopsis are generated in the established fixed bent angle positions of the visual field range (col 2, ln 1-10), and the respective reaction time to the stimuli is detected (Col 2, ln 21-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bent angle positions of Reichow with the testing system of Michelson to simulate motion for testing anticipatory abilities.


As to claim 3, Michelson and Reichow make obvious the method according to claim 2. Michelson teaches stimuli at a different cognitive degree of difficulty, and the respective reaction time to the stimuli is detected (Abstract). Reichow teaches wherein stimuli for stereopsis are generated in the fixed bent angle positions (col 2, ln 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bent angle positions of Reichow with the increasing difficulty stimuli of Michelson to simulate motion for testing anticipatory abilities.

As to claim 5, Michelson discloses the method according to claim 1.  Michelson does not teach wherein the measured reaction times are compared with target reaction times.  Reichow teaches the measured reaction times are compared with target reaction times (col 2, ln 25-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare times, as taught by Reichow with the increasing difficulty stimuli of Michelson to measure progress or regression.

As to claim 9, Michelson discloses the method according to claim 1. Michelson does not teach wherein the viewing angle is at least 10.  Reichow teaches various angles (col 13, ln 2-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the appropriate viewing angle according to the abilities being tested.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).  There is no evidence or explanation in the disclosure that the claimed range (0 to 10 degrees) is critical or achieves unexpected results.  The broad ranges disclosed in the Specification—and the lack of any accompanying description explaining the criticality of these numerous ranges—are relevant, as they discredit criticality. See, e.g., Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").

As to claim 10, Michelson discloses the method according to claim 1. Michelson does not teach wherein the viewing angle is a maximum of 45. Reichow teaches various angles (col 13, ln 2-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the appropriate viewing angle according to the abilities being tested.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . [I]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990). Criticality is shown by some noticeable difference in the qualities. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).  There is no evidence or explanation in the disclosure that the claimed range (0 to 10 degrees) is critical or achieves unexpected results.  The broad ranges disclosed in the Specification—and the lack of any accompanying description Ex parte Shastry et al., No. 2017-003614 , 2017 WL 6817003 , at *7 (PTAB Dec. 11, 2017) ("Appellants do not establish criticality or unexpected results for the narrow range of peroxide amount claimed, in view of the broader range disclosed in the Specification ¶ 13.").

As to claim 18, Michelson discloses the device according to claim 16. Michelson teaches the control and evaluation module generates a series of measurements in the form of reaction times at different cognitive degrees of difficulty and different bent angle positions of the visual field range (Abstract). Michelson does not teach wherein the device for generating and presenting a stimulus additionally establishes different bent angle positions of the visual field range in which the stimulus is respectively set.  Reichow teaches wherein the device for generating and presenting a stimulus additionally establishes different bent angle positions of the visual field range in which the stimulus is respectively set (Col 2, ln 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bent angle positions of Reichow with the testing system of Michelson to simulate motion for testing anticipatory abilities.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Michelson in view of US 20210153794 A1 to Shudo.  Michelson discloses the method according to claim 1. Michelson does not teach wherein different bent angle positions have a same bent angle separation from each other.  Shudo teaches wherein different bent angle positions have a same bent angle separation from each other (para [0099], [0127]; Figs. 14,15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bent angle positions of Shudo with the system of Michelson to test the full range of vision. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Michelson in view of US 4854329 A to Walruff.  Michelson discloses the method according to claim 1. Michelson does not teach wherein comparison measurements are repeated at a later time for the same subject.  Walruff teaches comparison measurements are repeated at a later time for the same subject (Abstract).  It would have .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michelson and Reichow as applied to claim 5 above, and further in view of US 20200008725 A1 to Bach.  Michelson and Reichow do not teach wherein the target reaction times are reaction times of healthy persons, comprising empirically determined reaction times.  Bach teaches wherein the target reaction times are reaction times of healthy persons, comprising empirically determined reaction times (para [0157]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize healthy individuals as a comparison so as to identify differences as symptoms of neurocognitive impairment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/David J. McCrosky/             Primary Examiner, Art Unit 3791